The opinion of the Court was delivered by
Rogers, J.
Although the writ is returned non est inventus as to Hall, yet there is a general appearance as to both defendants. There is, therefore, nothing in the case to distinguish it from Sauerman v. Weckerly, (17 Serg. & Rawle 116), where we refused to reverse a judgment after trial on the merits, because there was no plea nor issue. It is said that the attorneys had leave to withdraw their appearance. But it does not appear when leave was granted, whether before or after the judgment; and if we must judge from the record, we must suppose the latter. We can at any *122rate make no intendment, after a trial, to reverse a judgment. But if we were permitted to go out of the record, it would not mend the defendant’s case, as it appears that at the time the attorneys, whose names are marked on the record, were discharged, another was substituted, and was present at the trial. And this shows the injustice which may result from reversing a judgment on technical objections, when we are precluded from an examination into the facts. We have frequent occasion to lament the inaccuracies in our entries, resulting from the inattention and ignorance of our clerks and prothonotary, and the no less culpable negligence of the attorneys. A slight attention on the part of the profession, for we cannot impute the frequent mistakes to ignorance, would relieve us from many perplexing and embarrassing inquiries.
Judgment affirmed.